DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 25th, 2022, amended claims 1, 10, 27, and 38 and new claim 42 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered.  The rejection is withdrawn.
Applicant's arguments, August 25th, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
Applicant argues that amended claims recite eligible subject matter because they include features that cannot be performed in the human mind. The applicant has amended Claim 1 to include a limitation that “performing, by a blood pressure measurement device, a blood pressure calibration on the blood pressure measurement device” as newly recited steps that cannot practically be performed in the mind. Examiner respectfully disagrees. 
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “devices” in the method claims and a processor and medium in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
Furthermore, as noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant's remarks and amendments, filed on August 25th, 2022, with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
At Pgs. 9 of the Reply, Applicant argues that Baker fails to teach the newly added limitations of Claim 1. Examiner respectfully disagrees. Baker clearly discloses an initial blood pressure calibration ([0006]). Since this is an initial calibration, it is clear that the calibration will occur prior to the following steps of obtaining and determining.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 27-31, and 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
performing, by a blood pressure measurement device, a blood pressure calibration on the blood pressure measurement device; and 
in response to completing the blood pressure calibration: 
obtaining, by a blood pressure measurement device, first physiological status information and second physiological status information of a tested person…
determining, by the blood pressure measurement device, a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information.
Independent Claim 27 recites:
performing, by a blood pressure measurement device, a blood pressure calibration on the blood pressure measurement device; and 
in response to completing the blood pressure calibration: 
obtaining first physiological status information and second physiological status information of a tested person…
determining a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of performing, obtaining, and determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “obtaining first physiological status information and second physiological status information of a tested person” in independent Claim 1 is a data-gathering step that is completed by the additional element of a sensor. The step of “determining a blood pressure calibration period based on a degree of change...” in independent Claim 1 is based on the mathematical relationships that quantify physiological data, comparing the status information relative to a preset threshold.
The claimed steps of performing, obtaining, and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for determining a calibration period that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-10, 27-31, and 37-42 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining and determining merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for performing, obtaining, and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to determine a blood pressure calibration period. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for performing, obtaining, and determining. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0176]-[0179]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. performing, obtaining, and determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 27-31, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, Jr. et al (U.S. Publication No. 2010/0081944; cited by Applicant; previously cited).
Regarding Claim 1, Baker discloses a blood pressure calibration period determining method (techniques for non-invasive blood pressure monitoring; Abstract), comprising: 
performing, by a blood pressure measurement device, a blood pressure calibration (calibration device 80; [0028-000029]) on the blood pressure measurement device (a CNIBP measuring system may perform an initial calibration using a reference blood pressure measurement (e.g., using a cuff wrapped around a patient's arm). This initial calibration may be used to set values for constants or parameters in one or more equations relating the DPTT to a desired blood pressure measurement; [0006]); and 
in response to completing the blood pressure calibration (Examiner’s Note: Since [0006] discloses an “initial calibration”, it is clear that the calibration will occur prior to the following steps):
obtaining, by a blood pressure measurement device (continuous non-invasive blood pressure (CNIBP) monitoring system 10), first physiological status information and second physiological status information of a tested person (System 10 may include sensors 12 and 13 and a monitor 14…Monitor 14 may be configured to calculate physiological parameters (e.g., blood pressure) based at least in part on data received from sensors 12 and 13 relating to light emission and detection; [0019-0024]), 
wherein the first physiological status information is related information (information received by sensor 12) that causes a change in blood pressure of the tested person within a first time period after the blood pressure is calibrated (monitor 14 may receive blood pressure measurements, amplitude measurements of PPG waveforms, any other suitable information, or any suitable combination thereof and determine that recalibration is necessary in response to certain changes in such measurements…either or both of sensors 12 and 13 may transmit information about their position (e.g., elevation relative to a blood pressure cuff) to monitor 14. Monitor 14 may then use this direct data to trigger a recalibration when the elevation of either or both of sensors 12 and 13 changes more than a certain amount, as measured relative to a pre-defined threshold, a moving average, or any other suitable metric; [0030-0032]), and 
wherein the second physiological status information is related information (information received by sensor 13) that causes a change in the blood pressure of the tested person within a second time period before the blood pressure is calibrated (Because sensors 12 and 13 may include similar components and functionality, only sensor 12 will be discussed in detail for ease of illustration. It will be under stood that any of the concepts, components, and operation discussed in connection with sensor 12 may be applied to sensor 13 as well; [0033]); and 
determining, by the blood pressure measurement device, a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information ([0063-0064]).
  
Regarding Claim 2, Baker discloses wherein the determining, by the blood pressure measurement device, a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information comprises: determining, by the blood pressure measurement device, whether the degree of change of the first physiological status information relative to the second physiological status information is greater than or equal to a preset threshold; and if the degree of change is greater than or equal to the preset threshold, determining that the blood pressure calibration period is a first period, wherein the first period is less than a preset blood pressure calibration period of the blood pressure measurement device (Monitor 14 may also perform recalibration in response to indirect recalibration triggers…Monitor 14 may then use this direct data to trigger a recalibration when the elevation of either or both of sensors 12 and 13 changes more than a certain amount, as measured relative to a pre-defined threshold, a moving average, or any other suitable metric; [0030-0032]).  

Regarding Claim 3, Baker discloses wherein the method further comprises: if the degree of change is less than the preset threshold, determining that the blood pressure calibration period is a second period, wherein the second period is greater than or equal to the preset blood pressure calibration period (monitor 14 may be configured to perform recalibration on a periodic basis (e.g., once every 30 minutes or any other appropriate time interval); [0030]; Examiner’s Note: If the threshold is not exceeded, there will be no trigger for a recalibration event. Therefore, recalibration will continue on a periodic basis, which is equal to the preset blood pressure calibration period).

Regarding Claim 4, Baker discloses wherein the related information comprises at least one of: medication information ([0010]; Examiner’s Note: In the example provided in [0010], the drug information (such as changes in type of drug, mode of action, administration, etc.) is used to change the recalibration schedule, which means this information is used in comparison to former information in order to determine a blood pressure calibration period; See recalibration steps in Figure 5), exercise information, sleep information, or environment information.

Regarding Claim 5, Baker discloses wherein the medication information comprises a drug type and drug use information, and wherein the drug use information comprises at least one of: a drug dose, an efficacy time, or a medication regularity ([0010]; Examiner’s Note: In the example provided in [0010], the drug information (such as changes in type of drug, mode of action, administration, etc.) is used to change the recalibration schedule, which means this information is used in comparison to former information in order to determine a blood pressure calibration period; See recalibration steps in Figure 5).  

Regarding Claim 6, Baker discloses wherein obtaining, by the blood pressure measurement device, the medication information of the tested person comprises: obtaining, by the blood pressure measurement device, the medication information from a medication reminding application; or determining, by the blood pressure measurement device, the medication information based on a user input (User inputs 56 may be used to enter information about the patient, such as age, weight, height, diagnosis, medications, treatments, and so forth; [0042]).  

Regarding Claim 27, Baker discloses a blood pressure measurement device (continuous non-invasive blood pressure (CNIBP) monitoring system 10), comprising at least one processor (microprocessor 48) and a memory (ROM 52; RAM 54), wherein the at least one processor executes an instruction stored in the memory to perform the following operations (Microprocessor 48 may be adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein; [0039]): 
performing, by a blood pressure measurement device, a blood pressure calibration (calibration device 80; [0028-000029]) on the blood pressure measurement device (a CNIBP measuring system may perform an initial calibration using a reference blood pressure measurement (e.g., using a cuff wrapped around a patient's arm). This initial calibration may be used to set values for constants or parameters in one or more equations relating the DPTT to a desired blood pressure measurement; [0006]); and 
in response to completing the blood pressure calibration (Examiner’s Note: Since [0006] discloses an “initial calibration”, it is clear that the calibration will occur prior to the following steps):
obtaining first physiological status information and second physiological status information of a tested person (System 10 may include sensors 12 and 13 and a monitor 14…Monitor 14 may be configured to calculate physiological parameters (e.g., blood pressure) based at least in part on data received from sensors 12 and 13 relating to light emission and detection; [0019-0024]), 
wherein the first physiological status information is related information (information received by sensor 12) that causes a change in blood pressure of the tested person within a first time period after the blood pressure is calibrated (monitor 14 may receive blood pressure measurements, amplitude measurements of PPG waveforms, any other suitable information, or any suitable combination thereof and determine that recalibration is necessary in response to certain changes in such measurements…either or both of sensors 12 and 13 may transmit information about their position (e.g., elevation relative to a blood pressure cuff) to monitor 14. Monitor 14 may then use this direct data to trigger a recalibration when the elevation of either or both of sensors 12 and 13 changes more than a certain amount, as measured relative to a pre-defined threshold, a moving average, or any other suitable metric; [0030-0032]), and 
wherein the second physiological status information is related information (information received by sensor 13) that causes a change in the blood pressure of the tested person within a second time period before the blood pressure is calibrated (Because sensors 12 and 13 may include similar components and functionality, only sensor 12 will be discussed in detail for ease of illustration. It will be under stood that any of the concepts, components, and operation discussed in connection with sensor 12 may be applied to sensor 13 as well; [0033]); and 
determining a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information ([0063-0064]).  

Regarding Claim 28, Baker discloses wherein the determining a blood pressure calibration period based on a degree of change of the first physiological status information relative to the second physiological status information comprises: determining whether the degree of change of the first physiological status information relative to the second physiological status information is greater than or equal to a preset threshold; and if the degree of change is greater than or equal to the preset threshold, determining that the blood pressure calibration period is a first period, wherein the first period is less than a preset blood pressure calibration period of the blood pressure measurement device (Monitor 14 may also perform recalibration in response to indirect recalibration triggers…Monitor 14 may then use this direct data to trigger a recalibration when the elevation of either or both of sensors 12 and 13 changes more than a certain amount, as measured relative to a pre-defined threshold, a moving average, or any other suitable metric; [0030-0032]).  

Regarding Claim 29, Baker discloses wherein the operations comprise: if the degree of change is less than the preset threshold, determining that the blood pressure calibration period is a second period, wherein the second period is greater than or equal to the preset blood pressure calibration period (monitor 14 may be configured to perform recalibration on a periodic basis (e.g., once every 30 minutes or any other appropriate time interval); [0030]; Examiner’s Note: If the threshold is not exceeded, there will be no trigger for a recalibration event. Therefore, recalibration will continue on a periodic basis, which is equal to the preset blood pressure calibration period).  

Regarding Claim 30, Baker discloses wherein the related information comprises at least one of: medication information (drug administration; [0010], [0063-0064]), exercise information, sleep information, or environment information.  

Regarding Claim 31, Baker discloses wherein the medication information comprises a drug type and drug use information, and wherein the drug use information comprises at least one of: a drug dose, an efficacy time, or a medication regularity ([0010]; Examiner’s Note: In the example provided in [0010], the drug information (such as changes in type of drug, mode of action, administration, etc.) is used to change the recalibration schedule, which means this information is used in comparison to former information in order to determine a blood pressure calibration period; See recalibration steps in Figure 5).  

Regarding Claim 42, Baker discloses wherein the blood pressure measurement device is a smart wearable device ([0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al in view of Pantelopoulos et al (U.S. Publication No. 2017/0209055; previously cited).
Regarding Claim 7, Baker fails to disclose wherein the exercise information comprises at least one of: exercise intensity, exercise duration, or an exercise regularity.
Pantelopoulos discloses wherein the exercise information comprises at least one of: exercise intensity, exercise duration, or an exercise regularity (activity discriminator; [0228]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the exercise teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 8, Baker fails to disclose wherein obtaining, by the blood pressure measurement device, the exercise information of the tested person comprises: determining, by the blood pressure measurement device, the exercise information based on information output by at least one of an acceleration sensor or a gyro sensor that is disposed on the blood pressure measurement device; or determining, by the blood pressure measurement device, the exercise information based on a user input.  
Pantelopoulos discloses wherein obtaining, by the blood pressure measurement device, the exercise information of the tested person comprises: determining, by the blood pressure measurement device, the exercise information ([0134]) based on information output by at least one of an acceleration sensor or a gyro sensor that is disposed on the blood pressure measurement device (an accelerometer, a gyroscope; [0034]); or determining, by the blood pressure measurement device, the exercise information based on a user input.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the exercise teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 9, Baker fails to disclose wherein the sleep information comprises at least one of a sleep time or sleep quality.
Pantelopoulos discloses wherein the sleep information comprises at least one of a sleep time or sleep quality (sleep periods, e.g., clock time, sleep phases, sleep quality and/or duration; [0165]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sleep teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 10, Baker fails to disclose wherein obtaining, by the blood pressure measurement device, the sleep information of the tested person comprises: determining, by the blood pressure measurement device, the sleep information based on information output by an acceleration sensor, a gyro sensor, and a photoplethysmography (PPG) sensor that are disposed on the blood pressure measurement device.  
Pantelopoulos discloses wherein obtaining, by the blood pressure measurement device, the sleep information of the tested person comprises: determining, by the blood pressure measurement device, the sleep information (sleep periods, e.g., clock time, sleep phases, sleep quality and/or duration; [0165]) based on information output by an acceleration sensor, a gyro sensor (an accelerometer, a gyroscope; [0034]), and a photoplethysmography (PPG) sensor ([0098]) that are disposed on the blood pressure measurement device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sleep teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 37, Baker fails to disclose wherein the sleep information comprises at least one of a sleep time or sleep quality.
Pantelopoulos discloses wherein the sleep information comprises at least one of a sleep time or sleep quality (sleep periods, e.g., clock time, sleep phases, sleep quality and/or duration; [0165]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sleep teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 38, Baker fails to disclose wherein the blood pressure measurement device further comprises an acceleration sensor, a gyro sensor, and a photoplethysmography (PPG) sensor; and wherein obtaining the sleep information of the tested person comprises: determining the sleep information based on information output by the acceleration sensor, the gyro sensor, and the PPG sensor.  
Pantelopoulos discloses wherein the blood pressure measurement device further comprises an acceleration sensor, a gyro sensor (an accelerometer, a gyroscope; [0034]), and a photoplethysmography (PPG) sensor ([0098]); and wherein obtaining the sleep information of the tested person comprises: determining the sleep information based on information output by the acceleration sensor, the gyro sensor, and the PPG sensor (sleep periods, e.g., clock time, sleep phases, sleep quality and/or duration; [0165]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sleep teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 39, Baker fails to disclose wherein the environment information comprises at least one of human body environment information or external environment information.
Pantelopoulos discloses wherein the environment information comprises at least one of human body environment information or external environment information (Environmental Sensors; [0242-0245]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the exercise teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 40, Baker fails to disclose wherein the external environment information comprises at least one of: an ambient temperature, an altitude, contact pressure between a measured part and a sensor of the blood pressure measurement device, or ambient light intensity.
Pantelopoulos discloses wherein the external environment information comprises at least one of: an ambient temperature, an altitude, contact pressure between a measured part and a sensor of the blood pressure measurement device, or ambient light intensity (an altimeter, a temperature sensor, a force sensor, a pressure sensor, a galvanic skin response sensor, a magnetometer, a GPS sensor, an ambient light sensor, and any combinations thereof; [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the external environment teachings of Pantelopoulos into those of Baker, Jr. in order to enable more accurate and adaptive measurements while accounting for the user’s activities, conditions, or status (Pantelopoulos [Abstract]).

Regarding Claim 41, Baker fails to disclose wherein a priority of the medication information is higher than priorities of the exercise information, the sleep information, and the environment information.
Pantelopoulos discloses wherein a priority of the medication information is higher than priorities of the exercise information, the sleep information, and the environment information (the biometric monitoring device may measure or calculate a plurality of other physiological metrics in addition to, or in place of the user's step count. These include…medication intake; [0165]; biometric monitoring devices of the present disclosure may include a watch-like form factor and/or a bracelet, armlet, or anklet form factor and may be programmed with 'apps' that provide specific functionality and/or display specific information…drug affect tracker; [0335-0338]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the application teachings of Pantelopoulos into those of Baker, Jr. in order to enable the biometric monitoring device to be customized for users and their specific conditions (Pantelopoulos [0100]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791